DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,820,053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner's statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
In particular the prior art fails to disclose "selecting, by the computing device, a second bundle that is associated with the first program and the extension to the first program, wherein the extension to the first program is from a second program that starts before the first time or starts after the second time" in combination with other claimed limitations.

The closest prior art, Casagrande US Patent Publication No. 2016/0309227, discloses in paragraph [0036] that in response to identifying a broadcast media program having an end time that should be extended... the encoding system generates a metadata tag associated with the audiovisual content of the broadcast media program that includes data that identifies that the end time of the broadcast media program should be delayed or otherwise extended... the encoding system may 

The prior art is silent in regards to receiving, by a computing device, a request for an extension to a first program, wherein the first program is associated with a first bundle that indicates the first program starts at a first time and ends at a second time… selecting, by the computing device, a second bundle that is associated with the first program and the extension to the first program, wherein the extension to the first program is from a second program that starts before the first time or starts after the second time, in combination with the remaining claimed limitations. Therefore, the claims are deemed allowable over prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.A.R./               Examiner, Art Unit 2424                                                                                                                                                                                         
/James R Sheleheda/               Primary Examiner, Art Unit 2424